ORDER TO SHOW CAUSE
The Disciplinary Review Board having filed with the Court its decision in DRB 17-043, concluding that as a matter of final discipline pursuant to Rule 1:20—13(c), that YANA CHECHEL-NITSKY of SAYREVILLE, who was admitted to the bar of this State in 2005, should be suspended from practice for a period of six months and that the suspension should be suspended;
And the Court having determined on its own motion, pursuant to Rule 1:20—16(b), to review the matter;
It is ORDERED that YANA CHECHELNITSKY show cause before this Court on March 12, 2018, at 2:00 p.m. in the Supreme Court courtroom, Hughes Justice Complex, Trenton, why she should not be disbarred or otherwise disciplined; and it is further
ORDERED that the Director of the Office of Attorney Ethics, or the Director’s designee, present this matter to the Court; and it is further
ORDERED that respondent shall file an original and eight copies of her brief with the Clerk of the Court and serve two copies of the brief on the Office of Attorney Ethics on or before February 16, 2018, and the Office of Attorney Ethics shall serve and file a responding brief on or before March 6, 2018.